Russell, C. J.
We agree with the learned trial judge, whose opinion has been quoted in the foregoing statement of facts. Or, to use the language of Mr. Justice Hines in Blaylock v. Hackel, 164 Ga. 257 (5), 258 (138 S. E. 333) : ‘‘A general demurrer goes to the whole pleading to which it is addressed, and should be overruled if any part thereof is good in substance. . The bad part in pleading does not make the whole bad; the good part makes the whole good enough to withstand a general demurrer. McLaren v. Sleapp, 1 Ga. 376; May v. Jones, 88 Ga. 308 (4), 312 (14 S. E. 552, 15 L. R. A. 637, 30 Am. St. R. 154) ; Dyson v. Washington Telephone Co., 157 Ga. 67 (3), 78 (121 S. E. 105.)”

Judgment affirmed.


All the Justices concur, except Bech, P. J., absent for providential cause.